Citation Nr: 0842249	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-17 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for head 
injury above right eye, residual headaches disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from April 1968 
to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 

In October 2003 the Board remanded the veteran's claim for 
service connection for residuals of a head injury.  In 
December 2004 the RO granted the veteran service connection 
for a head injury above the right eye with residual 
headaches.  A 10 percent initial evaluation was assigned with 
an effective date of November 17, 2004.  The veteran has 
perfected an appeal of the initial rating claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence reveals that further development is 
necessary.  Although the veteran underwent a VA examination 
in November 2004, the exam was originally requested for a 
service connection claim.  The current matter before the 
Board is an appeal for an increased rating.  The relevant 
medical evidence of record, consisting the November 2004 VA 
examination and the latest outpatient treatment records dated 
through July 2005, are insufficient for a full and fair 
adjudication of the veteran's claims.  Specifically, in the 
February 2005 Notice of Disagreement, the veteran factually 
contested the frequency of his headaches he has per month and 
the 10 percent evaluation assigned for his head injury, 
residual headaches disorder.  Further development of the 
record is needed to determine the medical severity and 
frequency of the veteran's headaches.  

The Board also notes that although the veteran has asserted 
that his headaches are more severe and frequent than 
described in the November 2004 VA examination, there are no 
medical records on file since July 2005, and the appeal was 
certified to the Board in November 2005.  As such, there may 
be relevant VA and/or private medical records created since 
that time that have not been associated with the claims file.  
Indeed, assuming without conceding that the veteran's 
headaches are as severe and frequent as he claims, there 
should be additional VA and/or private medical records 
demonstrating treatment and evaluation therefor.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall contact the veteran 
and ask him to identify any private 
medical professionals he has seen since 
July 2005 concerning his service-
connected headache disorder.  

2.	The RO shall also associate with the 
claims file all relevant VA clinical 
records dated since July 2005.

3.	The RO/AMC shall then undertake any 
additional development, including a VA 
examination, if deemed necessary.  

4.	When all of the above is actions are 
completed, RO/AMC shall readjudicate 
the claim. If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




